Citation Nr: 9908096	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  97-03 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES


1. Entitlement to an increased rating for low back strain, 
currently evaluated as 20 percent disabling.

2. Entitlement to a compensable evaluation for otitis media.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from September 1959 to 
March 1961.  

This matter comes to the Board of Veterans Appeals (Board) 
from an April 1996 rating decision of the Regional Office 
(RO) which denied the veteran's claim for an increased rating 
for low back strain and otitis media.

The Board notes that the April 1996 rating action also denied 
compensation benefits pursuant to 38 U.S.C.A. § 1151 (West 
1991) for disability resulting from hospitalization at a 
Department of Veterans Affairs (VA) facility in 1970.  It was 
indicated that the veteran had been requested to furnish 
information concerning exactly what disability he was 
claiming was due to an operation in 1970, as well as the 
nature of the surgery and the date it took place.  Since no 
response was received, the RO concluded that the claim was 
not well grounded.  The veteran appealed this determination 
and the issue of entitlement to compensation benefits based 
on the provisions of 38 U.S.C.A. § 1151 was included in the 
statement of the case issued in August 1996.  However, the 
veteran did not submit a substantive appeal with respect to 
this matter.  Accordingly, this decision will be limited to 
the issues noted on the preceding page.   See 38 C.F.R. 
§§ 20.202, 20.302 (1998).

The Board notes that effective March 1, 1999, the United 
States Court of Veterans Appeals changed its name to the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court").


REMAND

The veteran asserts that a higher rating is warranted for his 
service-connected low back disability.  In this regard, the 
Board notes that following the VA examination in March 1998, 
the examiner specifically concluded that there was no painful 
motion, muscle spasm, weakness or tenderness.  It was noted 
that the veteran remained quite active, and rode a bicycle 
for at least two hours every day.  It was reported that he 
had sustained several back injuries following service.  
However, the veteran was seen the next month by a private 
physician and it was indicated that the veteran had constant 
back pain which increased when he sat for any extended period 
of time.  Forward flexion was to approximately 40 to 45 
degrees, compared to 70 degrees on the VA examination.  The 
diagnosis was degenerative disc disease, L5-S1 plus a little 
disk herniation.  

Where, as in this case, the veteran claims that a disability 
is worse than when originally rated, and the available 
evidence does not adequately evaluate the current state of 
the condition, the VA is required to provide a new 
examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992)).  Although there is a recent VA examination, the 
report from the private physician after that examination 
contains findings that suggest that his condition has 
increased in severity since that time.  Under 38 C.F.R. 
§ 3.326(a) (1998), a VA examination will be authorized where 
there is a possibility of a valid claim.  Accordingly, 
further development is warranted.

With respect to the claim for an increased rating for otitis 
media, the Board observes that in a statement prepared by a 
private nurse, the veteran was reported to have drainage from 
the ears "during the winters" from 1990 to 1993.  Moreover, 
on a VA examination conducted in early March 1998, the 
examiner also reported that the veteran had then complained 
of ear infections "during the winter," but an examination 
of the ear canals was not accomplished at that time.  A 
subsequent VA examination performed in April 1998 concluded 
with findings that the auditory canals, auricles, tympanic 
membranes and middle ear cleft were entirely within normal 
limits.  Significantly, however, the record does not reflect 
that a formal ear, nose, and throat (ENT) examination was 
completed and/or conducted during the active stage of the 
service-connected otitis media, as claimed by the veteran.

It is well to observe that "the Court has held that the duty 
to assist requires that, when a claimant submits a claim for 
a disease cyclical in the manifestation of symptoms, . . . 
the VA must conduct an examination during the active stage of 
the disease."  Bruce v. West, 11 Vet. App. 405, 410 (1998) 
(quoting Ardison v. Brown, 6 Vet. App. 405, 408 (1994)).  
Further, the Court has held in Ardison that "it is the 
frequency and duration of the outbreaks and the appearance 
and virulence of them during the outbreaks that must be 
addressed."  Id. at 407 (emphasis in the original).  Thus, 
given the circumstances of the veteran's claim for increase 
in this regard, the Board determines that the VA ear 
examination of April 1998, which was during the spring 
season, was not conducted when the veteran's otitis media was 
reported to have been active within the meaning of Ardison, 
supra.  Accordingly, further development is warranted.

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
Court has held that the duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA examination.  
This duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  This duty also includes 
providing additional VA examinations by a specialist when 
recommended.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).  The 
fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical examination, 
one which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 
121, 124 (1991). 

Accordingly, the case is REMANDED to the RO for action as 
follows:

1. The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of 
all medical providers from whom he has 
received treatment for his low back 
disability since 1997.  After securing 
the necessary authorizations for 
release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
veteran.

2. The veteran should then be afforded a 
VA examination by a specialist in 
orthopedics, if available, to determine 
the nature and extent of his low back 
disability.  All necessary tests should 
be performed.  The orthopedic examiner 
should comment on any functional 
impairment due to pain and the 
pathology associated with pain should 
be described.  With respect to the 
subjective complaints of pain, the 
examiner should be requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected disability and 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability.  The 
examiner is also to be requested to 
furnish an opinion concerning what 
symptoms of the veteran's low back 
disability are attributable to his 
service-connected disability and which 
are due to other causes.  The rationale 
for all opinions expressed should be 
set forth.  The claims folder should be 
made available to the examiner in 
conjunction with the examination.

3. The veteran should be afforded an ears, 
nose, and throat examination to 
determine the nature and extent of the 
service-connected otitis media.  The 
examination must be conducted during 
the winter season, as this is the 
"stage" when the ear condition has 
been described as "active."  All 
necessary test and studies deemed 
appropriate should be performed.  The 
examiner is also requested to address 
the frequency and duration of the 
outbreaks and the appearance and 
virulence of the manifestation of 
symptoms, if any, during the active 
stage.  The rationale for all opinions 
expressed should be set forth.  The 
claims folder should be made available 
to the examiner in conjunction with the 
examination.

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claims may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



 
- 6 -


- 1 -


